UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA
____________________________________
                                    )
WELL GO USA, INC.,                  )
                                    )
                  Plaintiff,        )
                                    )
      v.                            )               Civil Action No. 11-1946 (ABJ)
                                    )
UNKNOWN PARTICIPANTS IN             )
FILESHARING SWARM IDENTIFIED        )
BY HASH: B7FEC872874DOCC9B-         )
1372ECE5ED07AD7420A3BBB,            )
                                    )
                  Defendants.       )
____________________________________)


                                            ORDER

       On July 8, 2013, Magistrate Judge John M. Facciola issued a Report and a

Recommendation [Dkt. # 9] that plaintiff’s case be dismissed with prejudice for failure to

comply with Rule 4(m) of the Federal Rules of Civil Procedure. Pursuant to Local Civil Rule

72.3(b) and Federal Rule of Civil Procedure 6(d), any written objections to Magistrate Judge

Facciola’s Report and Recommendation were due within 14 days.                The Report and

Recommendation informed plaintiff that “[f]ailure to file timely objections to the findings and

recommendations set forth in this report may waive your right of appeal from an order of the

District Court adopting such findings and recommendations.” Report at 1–2, citing Thomas v.

Arn, 474 U.S. 140 (1985). Eighteen days have passed since Magistrate Judge Facciola’s Report

and Recommendation, and plaintiff has failed to file any objections.
        Therefore, after reviewing Magistrate Judge Facciola’s report, it is hereby

        ORDERED that the Report and Recommendation [Dkt. # 9] is ADOPTED; and for the

reasons set forth in the Report, it is

        FURTHER ORDERED that plaintiff’s case is dismissed with prejudice.

        SO ORDERED.




                                              AMY BERMAN JACKSON
                                              United States District Judge

DATE: July 26, 2013




                                                 2